DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regards to the rejection of claim 1-31 under 35 USC 101, Applicant’s arguments have been considered but are considered moot in view of current amendments below. An updated rejection is given below.

In regards to the rejection of claims 1-18 and 20-31, the rejection has been reconsidered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-19, 22-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: acquiring cardiovascular data from a subject using at least one sensor; analyzing the cardiovascular data to determine a time trajectory for at least one cardiovascular parameter; apply a statistical model to determine, using the time trajectory, a likelihood that the at least one cardiovascular parameter exceeds a threshold at one or more pre-determined time points; determining a future cardiovascular state of the subject using the determined likelihood; determine an adjustment of a dose of at least one administered pharmaceutical agent to be administered to the subject; generate an estimated dose response for the at least one cardiovascular parameter; determining a resistance to blood and arterial compliance; and generating a report indicative of the future cardiovascular state of the subject.  
These limitations, as drafted, given the broadest reasonable interpretation, cover human performance of the limitations that constitute Certain Methods of Organizing Human activity and a mental process but for the recitation of generic computer components. For example, the claim recites sensors and processors that is used to perform the abstract idea. But for these generic computing device recitations, each of the above recitations could be performed by an individual following rules or instructions which is an example of Certain Methods of Organizing Human Activity. For example, the acquiring, analyzing, determining generating and displaying steps could be accomplished by a user obtaining cardiovascular data from a subject and then using the information to create estimates for the care of a patient. Additionally, using a statistical model to determine a likelihood of a parameter exceeding a threshold to then determine a cardiovascular state to manually create and present the report information to another user is considered as a step for the abstract idea.
Claims 8 and 23 recites: receiving cardiovascular data acquired from a subject; generating a cardiovascular model describing the cardiovascular state of the subject; estimating a dose response associated with at least one administered pharmaceutical agent for at least one cardiovascular parameter defining the cardiovascular state
These limitations, as drafted, given the broadest reasonable interpretation, cover mental process activity but for the recitation of generic computer components. For example, the claim recites sensors and processors that is used to perform the abstract idea. But for these generic computing device recitations, each of the above recitations could be performed by an individual following rules or instructions which is an example of Certain Methods of Organizing Human Activity. The receiving, generating, and estimating steps could be accomplished by a user obtaining cardiovascular data from a subject and then using the information to manage the cardiovascular treatment plan for the patient. 
	Claim 15 recites: analyzing cardiovascular data to determine a time trajectory; applying, using the time trajectory, a statistical model to determine the likelihood…; determining a future cardiovascular state…; estimating a dose response…
These limitations, as drafted, given the broadest reasonable interpretation, cover mental process activity but for the recitation of generic computer components. For example, the claim recites sensors and processors that is used to perform the abstract idea. But for these generic computing device recitations, each of the above recitations could be performed by an individual following rules or instructions which is an example of Certain Methods of Organizing Human Activity. The analyzing and applying a statistical method and estimating a response could be accomplished by a user obtaining  and then using the information to manage the cardiovascular treatment plan for the patient. 
Claims 2- 3, 9-14, 16-19, 22 and 24-31 incorporate the abstract ideas recited in claims 1, 8, 15 and 23 and are also directed to abstract ideas as explained above. Dependent Claims 2- 3, 9-14, 16-22 and 24-31 include other limitations, for example Claims 2 and 16 recite determining the likelihood using dosing information associated with administration of at least one pharmaceutical agent; Claims 3 and 17 require generating a cardiovascular model; Claims 18 and 29 recite making a determination for adjusting a dose and estimating a dose response based on the determination; Claims 7 and 22 further define the cardiovascular parameters. Claims 9-14, 24-27 and 31 merely indicate the type and/or content of cardiovascular data that is received and processed, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 8, 15 and 23. 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example, the claim recites a sensor and processors. The elements are recited at such a high degree of generality, it amounts to no more than adding the words "apply it" to the abstract idea. Applicant's specification describes referring particularly to FIG. 1, an example system 100 for monitoring and/or controlling a CV state of a subject is shown. In general, the system 100 may be any device, apparatus or system configured for carrying out instructions in accordance with the present disclosure. In some implementations, the system 100 may include an input   As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely including instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. These generic computer components are recited at a high degree of generality, merely linking the abstract idea to a particular technological environment, and are only involved in insignificant, extra-solution activity of data presentation and data storage. 
Additionally, the claims recite that the cardiovascular data is received "from a sensor configured to acquire cardiovascular data from a subject." The receiving step is recited at a high level of generality (i.e., as a general means of gathering patient data for use in the steps identified above), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Additionally, the claims recite controlling the future cardiovascular state of the subject at the one or more pre-determined time points using the estimated dose response. The step indicates a user could carry out the process of controlling the cardiovascular state after it was determined how to control the state by adjusting the dose to a certain degree. See paragraph [0046] of the Specification. Merely adjusting the dose of the 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Furthermore, receiving electronic data over a network from different communication sources amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter (CyberSource v. Retail Decisions, Inc.) and receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klap et al. (US 2014/0046209 A1) (hereinafter 'Klap') in view of US 2006/0025931 A1 to Rosen et al (hereinafter “Rosen”):

As per claim 15:
A method for monitoring a cardiovascular state of a subject, the method comprising: (providing techniques for monitoring vital and non-vital signs using automated sensors and electronic signal processing, in order to detect and characterize the onset of a physiological event, e.g. see paragraphs [0071] and Fig. 2)
acquiring cardiovascular data from a subject using at least one sensor; (Fig 2; Clinical parameters such as heart rate is monitored by the system, see [0188].  Blood pressure can also be monitored via cuffs, see [0338].)
determining a future cardiovascular state of the subject using the determined likelihood; (use of the heartbeat pattern analysis module for heart related episode prediction such as cardiac arrest, see paragraphs [0169])
estimating, based on the future cardiovascular state, a dose response for the at least one cardiovascular parameter associated with at least one pharmaceutical agent to be administered to the subject; and (the system continuously monitors the status of the patient and can identify a potential effect of the medication on the heart rate (this is interpreted as generating an estimated dose response). Because of the feedback, the adjusted dose can be monitored as well until a desired output is achieved. This data can then be sent to a user or a drug dispensing device, see [0180].)
generating a report indicative of the future cardiovascular state of the subject and the at least one administered pharmaceutical agent to be administered to the subject ((heart related episode prediction generates alerts and notifications to users on the interface, which includes the dosage of the medication that needs to be administered to the patient; e.g. see paragraphs [0169])
Klap however does not teach:
analyzing the cardiovascular data to determine a time trajectory for at least one cardiovascular parameter;
applying, using the time trajectory, a statistical model to determine a likelihood that the at least one cardiovascular parameter exceeds a threshold at the one or more pre-determined time points;
Rosen teaches that it was old and well known in the art of healthcare communication systems before the effective filing date of the claimed invention that the system can consider blood pressure to forecast values of the blood pressure of forecasted time periods (this is interpreted as determining a time trajectory [0176]. Additionally, Rosen teaches that by using the forecasted time periods, the user can establish thresholds. By using the thresholds over the pre-determined time periods, the system can give an alert to a user when a forecasted blood pressure is predicted to go above or below the established thresholds [0180]. These predictions are calculated using various statistical models [0046].
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Klap to include a determined time trajectory to 


As per claim 16, Klap further teaches:
The method of claim 15, wherein the method further comprises determining the likelihood using dosing information associated with administration of at least one pharmaceutical agent (early medication dosage / treatment input provides feedback / changes the likelihood / confidence analysis; e.g. see paragraphs [0169], [0180], [0189]).  

As per claim 17, Klap further teaches:
The method of claim 15, wherein the method further comprises generating a cardiovascular model describing a cardiovascular state of the subject (use of the heartbeat pattern analysis module for heart related episode prediction such as cardiac arrest, see paragraphs [0169]).  

As per claim 18, Klap further teaches:
The method of claim 15, wherein the method further comprises making a determination for adjusting a dose of the at least one administered pharmaceutical agent based on the determined future cardiovascular state (adjust dose to prevent future / impending heart conditions; e.g. see paragraphs [0169], The system either reports the data to the patient or the healthcare professional for use in   

As per claim 22, Klap further teaches:
The method of claim 15, wherein the at least one cardiovascular parameter includes at least one of a blood pressure (e.g. see paragraph [0338]), a pulse pressure, a systolic blood pressure (e.g. see paragraph [0340]), a diastolic blood pressure, and a mean arterial pressure (e.g. see paragraphs [0339], [0351]).  


Claims 1-3, 7, 8-14, 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Klap et al. (US 2014/0046209 A1) (hereinafter 'Klap') in view of NPL “Arterial Pulse Poser Analysis” to Rhodes et al (hereinafter “Rhodes”) in further view of US 2006/0025931 A1 to Rosen et al (hereinafter “Rosen”).

As per claim 1:
Klap discloses:
A system for monitoring a cardiovascular state of a subject, the system comprising: 
at least one sensor configured to acquire cardiovascular data from a subject; (providing techniques for monitoring vital and non-vital signs using automated sensors and electronic signal processing, in order to detect and characterize the onset of a physiological event, e.g. see paragraphs [0071] and Fig. 2);
at least one processor configured to: 
acquire the at least cardiovascular data using the at least one sensor; (Fig 2; Clinical parameters such as heart rate is monitored by the system, see [0188].  Blood pressure can also be monitored via cuffs, see [0338].)
determine a future cardiovascular state of the subject using the determined likelihood; (use of the heartbeat pattern analysis module for heart related episode prediction such as cardiac arrest, see paragraphs [0169]);
determine an adjustment of a dose of at least one administered pharmaceutical agent to be administered to the subject; (the system is used to monitor clinical parameters and to analyze the patterns of the parameters to optimize the dosage of medication, see [0180].)
based on the adjustment of the dose of the at least one administered pharmaceutical agent, generate an estimated dose response for the at least one cardiovascular parameter, (the system continuously monitors the status of the patient and can identify a potential effect of the medication on the heart rate (this is interpreted as generating an estimated dose response). Because of the feedback, the adjusted dose can be monitored as well until a desired output is achieved. This data can then be sent to a user or a drug dispensing device, see [0180].)
control the future cardiovascular state of the subject at the one or more pre-determined time points using the estimated dose response; (by using the pattern analysis module, clinical episodes can be predicted and the systems generates notifications to users to  improve outcomes of patients, see [0169].  By measuring the heart rate patterns during sleep on a nightly basis, for example, the system may identify the effect of the medication, which may assist in adjusting the dosage until the optimal heart rate pattern is achieved, e.g. see paragraphs [0180])
generate a report indicative of the future cardiovascular state of the subject (heart related episode prediction generates alerts and notifications to users on the interface; e.g. see paragraphs [0169]); and 
an output for displaying the report to a user  (the notifications can be shown to a user e.g. see paragraphs [0162], [0169]).
Klap however does not teach: 
analyze the cardiovascular data to determine a time trajectory for at least one cardiovascular parameter;
apply a statistical model to determine, using the time trajectory, a likelihood that the at least one cardiovascular parameter exceeds a threshold at one or more pre-determined time points;
wherein generating the estimated dose response at least comprises determining resistance to blood and arterial compliance;
Rosen teaches that it was old and well known in the art of healthcare communication systems before the effective filing date of the claimed invention that the system can consider blood pressure to forecast values of the blood pressure of 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Klap to include a determined time trajectory to predict that a parameter exceeds a threshold as taught by Rosen for the advantage of providing more accurate prediction of future parameters.
	Further, Rhodes teaches that it was old and well known in the art of healthcare communication systems before the effective filing date of the claimed invention that when determining cardio-physiological parameters, factors such as peripheral resistance (this is interpreted as resistance to blood) and compliance can be included into a “Windkessel Model” that can be used to estimated stroke volume (calculating stroke volume can be interpreted as estimating a dose response) [Page 184, first paragraph].
	Therefore it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Klap/Rosen to include using compliance and resistance to generate a dose response as taught by Rhodes for the advantage of providing more accurate dosage delivery.

As per claim 2, Klap further teaches:
The system of claim 1, wherein the at least one processor is further configured to determine the likelihood using dosing information associated with administration of at least one pharmaceutical agent (early medication dosage / treatment input provides feedback / changes the likelihood / confidence analysis; e.g. see paragraphs [0169], [0180], [0189]).  

As per claim 3, Klap further teaches:
The system of claim 1, wherein the at least one processor is further configured to generate a cardiovascular model describing a cardiovascular state of the subject (use of the heartbeat pattern analysis module for heart related episode prediction such as cardiac arrest, see paragraphs [0169]).  

As per claim 7, Klap further teaches:
The system of claim 1, wherein the at least one cardiovascular parameter includes at least one of a blood pressure (e.g. see paragraph [0338]), a pulse pressure, a systolic blood pressure (e.g. see paragraph [0340]), a diastolic blood pressure, and a mean arterial pressure (e.g. see paragraphs [0339], [0351]).  

As per claims 12 and 27, Klap/Rhodes teaches claim 8. However Klap doesn’t teach:
The system of claim 8, wherein the at least one processor is further configured to determine, using the acquired cardiovascular data, a likelihood that at least one cardiovascular parameter defining the cardiovascular state of the subject exceeds a threshold at the one or more pre-determined time points 
Rosen teaches that it was old and well known in the art of healthcare communication systems before the effective filing date of the claimed invention that the system can consider blood pressure to forecast values of the blood pressure of forecasted time periods (this is interpreted as determining a time trajectory [0176]. Additionally, Rosen teaches that by using the forecasted time periods, the user can establish thresholds. By using the thresholds over the pre-determined time periods, the system can give an alert to a user when a forecasted blood pressure is predicted to go above or below the established thresholds [0180]. These predictions are calculated using various statistical models [0046].
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Klap to include a determined time trajectory to predict that a parameter exceeds a threshold as taught by Rosen for the advantage of providing more accurate prediction of future parameters.


Claims 8, 9, 10, 11,  23, 24, 25, 26  are rejected under 35 U.S.C. 103 as being unpatentable over Klap et al. (US 2014/0046209 A1) (hereinafter 'Klap') in view of NPL “Arterial Pulse Poser Analysis” to Rhodes et al (hereinafter “Rhodes”)

As per claims 8 and 23:

A system for controlling a cardiovascular state of a subject, the system comprising: at least one sensor configured to acquire cardiovascular data from a subject ((providing techniques for monitoring vital and non-vital signs using automated sensors and electronic signal processing, in order to detect and characterize the onset of a physiological event, e.g. see paragraphs [0071] and Fig. 2)); and 
at least one processor configured to: 
receive the acquired cardiovascular data (Fig 2); 
generate a cardiovascular model describing the cardiovascular state of the subject (use of the heartbeat pattern analysis module for heart related episode prediction such as cardiac arrest, see paragraphs [0169]); 
estimate a dose response associated with at least one administered pharmaceutical agent for at least one cardiovascular parameter defining the cardiovascular state (the system continuously monitors the status of the patient and can identify a potential effect of the medication on the heart rate (this is interpreted as generating an estimated dose response). Because of the feedback, the adjusted dose can be monitored as well until a desired output is achieved. This data can then be sent to a user or a drug dispensing device, see [0180].),
control the cardiovascular state of the subject at one or more pre-determined time points using the estimated dose response (by using the pattern analysis module, clinical episodes can be predicted and the systems generates notifications to users to  improve outcomes of patients, see [0169].  By measuring the heart rate patterns during sleep on a nightly basis, for example, the system may identify the effect 
Klap however does not teach: 
wherein estimating the dose response at least comprises determining resistance to blood and arterial compliance	
Rhodes teaches that it was old and well known in the art of healthcare communication systems before the effective filing date of the claimed invention that when determining cardio-physiological parameters, factors such as peripheral resistance (this is interpreted as resistance to blood) and compliance can be included into a “Windkessel Model” that can be used to estimated stroke volume (calculating stroke volume can be interpreted as estimating a dose response) [Page 184, first paragraph].
	Therefore it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Klap to include using compliance and resistance to generate a dose response as taught by Rhodes for the advantage of providing more accurate dosage delivery.


As per claims 9 and 24, Klap further teaches:
The system of claim 8, wherein the cardiovascular data includes blood pressure data and heart rate data (e.g. see paragraphs [0338]-[0340]) and heart rate data (e.g. see paragraphs [0179], [0180], [0372]). 

As per claims 10 and 25, Klap further teaches:
The system of claim 9, wherein the at least one processor is further configured to infer values for at least one cardiovascular parameter using the blood pressure data or the heart rate data, or both (interpret and interpolate parameter values; e.g. see paragraphs [0292], [0335], [0351], [0502]).  

As per claims 11 and 26, Klap further teaches:
The system of claim 8, wherein the cardiovascular data is acquired at two or more time points (e.g. see paragraphs [0188], [0321], [0350], [0428], [0436]).  

As per claims 13 and 30, Klap further teaches:
The system of claim 8, wherein the processor is further configured to receive dosing information associated with administration of at least one pharmaceutical agent 
(The system either reports the data to the patient or the healthcare professional for use in adjusting the dosage, or transmits the data to an automatic drug dispensing device, which adapts the dosage accordingly, e.g. see paragraph [0180]; upon detection of pain, the system activates a drug administration device 84 (FIG. 2) in order to alleviate the pain automatically with the appropriate medication, e.g. see paragraph [0370]).  

As per claims 14 and 31, Klap further teaches:
The system of claim 8, wherein the at least one cardiovascular parameter includes at least one of a blood pressure, a cardiac output, a total peripheral resistance, and a stroke volume (identifying changes in blood pressure, e.g. see paragraphs [0338] -[0340]), a cardiac output, a total peripheral resistance, an arterial compliance (e.g. see paragraphs [0152], [0215], [0339]; changes in the delay are used as described above for evaluating change in blood pressure, change in cardiac output and detection of pulsus paradoxus, e.g. see paragraph [0337]).  


As per claim 29, Klap further teaches:
The method of claim 15, wherein the method further comprises making a determination for adjusting a dose of the at least one administered pharmaceutical agent based on the determined future cardiovascular state (adjust dose to prevent future / impending heart conditions; e.g. see paragraphs [0169], The system either reports the data to the patient or the healthcare professional for use in adjusting the dosage, or transmits the data to an automatic drug dispensing device, which adapts the dosage accordingly, e.g. see paragraphs [0180], [0189]; upon detection of pain, the system activates a drug administration device 84 (FIG. 2) in order to alleviate the pain automatically with the appropriate medication, e.g. see paragraph [0370]).  

As per claim 28, Klap further teaches:
The method of claim 23, wherein the method further comprises making a determination whether at least one cardiovascular parameter defining the cardiovascular state of the subject exceeds the one or more thresholds for a selected duration (In some cases, subjects who are at rest display a sudden (an example of sudden is under 60 seconds, typically under 15 seconds) change in HR which is 5 to 10 times the above mentioned standard deviation, for example a standard deviation of 2 bpm and a drop in HR of 10 bpm within 30 seconds. In one embodiment, system 10 comprises an output unit which alerts clinicians of such events, e.g. see Fig. 8 and paragraphs [0188], [0276]; Module 16 calculates an amplitude of the change in the blood pressure change signal over a full inspiration/expiration cycle, and compares the amplitude to a thresholds, such as 10 mmHg, or to a baseline value, either previously measured for the subject or based on a population average. Module 16 interprets amplitudes greater than the threshold as indicative of pulsus paradoxus. Alternatively or additionally, the system displays the amplitude and/or logs the amplitude to form a baseline for the specific subject which is later used to identify a change in condition, e.g. see paragraphs [0335], [0365]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klap et al. (US 2014/0046209 A1) in view of US 2006/0025931 A1 to Rosen et al (hereinafter “Rosen”) as applied to claim 18 above, and further in view of Struble; Chester (US 2006/0074404 A1).

As per claim 19:

The method of claim 18, wherein the determination includes identifying whether a dose adjustment exceeds a pre-determined threshold.  
Struble teaches that it was old and well known in the art of healthcare communication systems before the effective filing date of the claimed invention to control the drug delivery device to deliver drugs and/or adjust the dosages of the drugs. The processor may select one or more drugs or dosage levels by comparing the measured pressure value to a look-up table of pressure values and associated drugs and dosage levels, e.g. see paragraphs [0018], [0076], [0078]; The dosage is limited to the patient's safe maximum dosage 124. Therefore, programming the device above a safe dosage limit is not possible. This maximum level is tailored to the patient and chosen by the physician, e.g. see paragraphs [0079], [0084].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Klap to include the determination includes identifying whether a dose adjustment exceeds a pre-determined threshold as taught by Struble for the advantage of providing safer dosage delivery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686